DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In Figures 5 and 7, the block elements should be labeled with its description within its block element.

Claim Objections
Claims 5, 10-17 are objected to because of the following informalities.  Appropriate correction is required.
In claim 5, line 2, it appears the word -- a -- should be inserted before the word “group”.
In claim 10, line 4, the phrase “the target device” should be changed to -- a target device --.
In claim 16, line 5, it appears the word -- of -- should be inserted after the phrase “a portion”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 10, the phrase “the communication means” lacks antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 10, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2011/0295546 (Khazanov).
With regards to claim 10, Khazanov discloses a MEMS accelerometer device comprising, as illustrated in Figures 1-14, a fastener assembly (not labeled, but as observed in Figure 2) of an acceleration transducer 10; a fastener 20 (e.g. stud) having a cavity 26 such that the fastener is arrangeable into a portion 38,40 (e.g. an aperture, housing; paragraph [0027]; Figure 6) of the target device 36 (e.g. machine; paragraph [0027]; Figure 6) to attach a transducer body 22,24 of the acceleration transducer into the portion of the target device in a manner that the fastener is substantially fitted to the portion of the target device (as observed in Figure 6); an accelerometer 14 (e.g. acceleration chip)  arranged into the cavity to measure an acceleration data; a communication means 12 (e.g. PCB) connecting the accelerometer with an electronic assembly 18 (e.g. cable) of the acceleration transducer for transmitting the measured acceleration data of the target device to the electronic assembly.  (See, paragraphs [0023] to [0040]).
With regards to claim 12, Khazanov further discloses the fastener 20 comprises a first part 22 and a second part 24 having the cavity 26 such that the first part is coupled to the transducer body 22 and the second part is coupled to the portion 38,40 of the target device 36.  (See, as observed in Figures 5,6).
With regards to claim 14, Khazanov further discloses the fastener 20 comprises one of a screw, a bolt or a rivet.  (See, paragraph [0025]; as observed in Figures 5,6).
With regards to claim 15, Khazanov further discloses the communication means 18 comprises at least one of a flexible printed circuit board or a flexible wire.  (See, paragraph [0024], as observed in Figures 5,6,).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0295546 (Khazanov) in view of U.S. Patent Application Publication 2005/0257614 (Schirmer et al.).
With regards to claim 1, Khazanov discloses a MEMS accelerometer device comprising, as illustrated in Figures 1-14, an acceleration transducer 10 for measuring an acceleration data of a target device 36 (e.g. machine; paragraph [0027]; Figure 6); a transducer body 22,24 to accommodate an electronic assembly 18 (e.g. cable) such that the electronic assembly arranged inside the transducer body (as observed in Figure 5); a fastener 20 (e.g. stud) having a cavity 26 such that the fastener is arrangeable into a portion 38,40 (e.g. an aperture, housing; paragraph [0027]; Figure 6) of the target device 36 (e.g. machine; paragraph [0027]; Figure 6); an accelerometer 14 (e.g. acceleration chip) arranged in the cavity such that the accelerometer is configured to measure the acceleration; a communication means 12 (e.g. PCB) connecting the accelerometer with the electronic assembly for transmitting the measured acceleration data of the target device to the electronic assembly.  (See, paragraphs [0023] to [0040]).
The only difference between the prior art and the claimed invention are the cavity is filled with a filler and the filler is configured to retain the accelerometer therein.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the cavity is filled with a filler such that filler is configured to retain the accelerometer therein as suggested by Schirmer et al. to the system of Khazanov to provide further support to the accelerometer without departing from the scope of the invention.  (See, paragraph [0048] of Schirmer et al.).
With regards to claim 4, Khazanov further discloses the fastener 20 comprises a first part 22 and a second part 24 having the cavity 26 such that the first part being coupled to the transducer body 22 and the second part being coupled to the portion 38,40 of the target device 36.  (See, as observed in Figures 5,6).
With regards to claim 5, Schirmer et al. further discloses the filler is selected from group of epoxy-based resins, metal, polycrystalline metal, polycrystalline germanium, reinforced fibre or plastic.  (See, paragraph [0048]).

With regards to claim 8, Khazanov and Schirmer et al. further disclose the fastener comprises one of a screw, a bolt or a rivet.
With regards to claim 9, Khazanov further discloses the communication means 18 comprises at least one of a flexible printed circuit board or a flexible wire.  (See, paragraph [0024], as observed in Figures 5,6,).
With regards to claim 13, Khazanov does not disclose the cavity is filled with a filler.
Schirmer et al. discloses an integrated fastener and motion detector comprising, as illustrated in Figures 1-5, an acceleration transducer 10 for measuring an acceleration data of a target device (e.g. chassis of an object; paragraphs [0022],[0023]); a transducer body 16 to accommodate an electronic assembly 22A such that the electronic assembly arranged inside the transducer body; a fastener 12 having a cavity (e.g. bore; paragraphs [0010],[0035]) such that the fastener is arrangeable into a portion (e.g. a mounting hole in chassis; paragraph [0023]) of the target device; an accelerometer 14 (e.g. inertial chip) arranged in the cavity such that the accelerometer is configured to measure the acceleration (paragraph [0036]); a communication means (e.g. one or more die having circuitry; paragraph [0028]) connecting the accelerometer with the electronic assembly for transmitting the measured acceleration data of the target device to the electronic assembly (paragraph [0029]); the cavity is filled with a filler ([0035],[0036],[0045],[0048]).  (See, paragraphs [0022] to [0053]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of 
With regards to claim 16, Khazanov discloses a MEMS accelerometer device comprising, as illustrated in Figures 1-14, a method for measuring an acceleration data of a target device 36 (e.g. machine; paragraph [0027]; Figure 6) using an acceleration transducer 10; arranging an accelerometer 14 (e.g. acceleration chip) of the acceleration transducer inside a cavity 26 of a fastener 20 (e.g. stud); attaching a transducer body 22,24 of the acceleration transducer into a portion 38,40 (e.g. an aperture, housing; paragraph [0027]; Figure 6) of the target device using the fastener in a manner that the fastener is substantially fitted into the portion of the target device (as observed in Figures 5,6); measuring with the accelerometer the acceleration data of the target device (paragraph [0031]); communicating the measured acceleration data to the electronic assembly 18 (e.g. cable) via the communication means 12 (e.g. PCB).  (See, paragraphs [0023] to [0040]).
The only difference between the prior art and the claimed invention are the cavity is filled with a filler for retaining the accelerometer therein.
Schirmer et al. discloses an integrated fastener and motion detector comprising, as illustrated in Figures 1-5, an acceleration transducer 10 for measuring an acceleration data of a target device (e.g. chassis of an object; paragraphs [0022],[0023]); a transducer body 16 to accommodate an electronic assembly 22A such that the electronic assembly arranged inside the transducer body; a fastener 12 having a cavity (e.g. bore; paragraphs [0010],[0035]) such that the fastener is arrangeable into a portion (e.g. a mounting hole in chassis; paragraph [0023]) of the target device; an accelerometer 14 (e.g. inertial chip) arranged in the cavity such that the accelerometer is configured to measure the acceleration (paragraph [0036]); a communication means (e.g. one or more die having circuitry; paragraph [0028]) connecting the accelerometer with the electronic assembly for transmitting the measured acceleration data of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the cavity is filled with a filler for retaining the accelerometer therein as suggested by Schirmer et al. to the system of Khazanov to provide further support to the accelerometer without departing from the scope of the invention.  (See, paragraph [0048] of Schirmer et al.).

Claims 2-3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0295546 (Khazanov) in view of U.S. Patent Application Publication 2005/0257614 (Schirmer et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2018/0231047 (Tran et al.)
With regards to claim 2, Khazanov does not explicitly specify the electronic assembly comprises a printed circuit board, a processor, a radio transmitter, a memory unit and a power source.
Tran et al. discloses an Internet of Thing device comprising, as illustrated in Figures 1-5, an acceleration transducer 100 for measuring an acceleration data of a target device (paragraph [0026]); a transducer body 104 to accommodate an electronic assembly 102 (e.g. electronics; paragraph [0018]) such that the electronic assembly arranged inside the transducer body (as observed in Figure 1); a fastener 110 (e.g. threaded portion) having a cavity (e.g. core; paragraph [0018]); an accelerometer 112 (e.g. sensor; paragraphs [0018],[0026]) arranged in the cavity such that the accelerometer is configured to measure the acceleration; the electronic assembly 102 comprises a printed circuit board, a processor 155, a radio transmitter 160,170, a memory unit 155, a power source 145 (paragraphs [0024], [0027],[0028],[0029]; Figure 2A).  (See, paragraphs [0012] to [0056]).

With regards to claim 3, Tran et al. further discloses the radio transmitter is configured to transmit the measured acceleration data of the target device to an Internet of Things gateway.  (See, paragraph [0002]).
With regards to claim 11, the claim is commensurate in scope with claims 2-3 and is rejected for the same reasons as set forth above.
With regards to claim 17, the claim is commensurate in scope with claim 3 and is rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Slama, Ota, Truchsess, Fu, Eriksson, Younsi, Steele, Cleveland, are related to fastener having an acceleration sensor positioned inside or outside of the fastener.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861